IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            May 15, 2009

                                     No. 09-60044                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



MARGARET S PATTON, individually and as legal representative
of the heirs-at-law of Oris Red Patton, deceased

                                                   Plaintiff-Appellant
v.

MOBILE MEDIC AMBULANCE SERVICE INC doing business as,
American Medical Response Inc; JOHN DOES 1-20

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:07-CV-653


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       In this diversity tort case, Margaret S. Patton appeals the district court’s
grant of summary judgment to the defendant, the ambulance service that
responded to her late husband’s heart attack. We AFFIRM.
       Patton alleged negligence in American Medical Response’s (“AMR”)
response to the call for service. Specifically, she claimed there had been a failure

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-60044

properly to equip its ambulances and train its employees. Summary judgment
for AMR was entered because Patton had failed to offer expert testimony to
establish these matters: (1) the applicable standard of care; (2) that AMR
breached that standard of care; and (3) that AMR’s conduct was the proximate
cause of Mr. Patton’s death.
      As the district court explained in its well-reasoned opinion, Mississippi law
requires the plaintiff in a medical malpractice action to establish these three
elements “by expert testimony.” Brown v. Baptist Mem’l Hosp.-DeSoto, Inc., 806
So. 2d 1131, 1134 (Miss. 2002). On appeal, Patton argues that the standard of
care is not at issue, because the case turns only on contested facts about what
the AMR employees actually did at the scene, and what supplies were available
on their ambulance. Accordingly, she claims, this case is not appropriately
considered a medical malpractice case at all, and no expert is required.
      We find no support for this theory in the Mississippi case law. There may
be factual disagreements between the eyewitnesses, but this does not eliminate
the need for an expert witness to testify concerning the standard of care by
which AMR and its employees were bound to act, or that any failure to abide by
that standard caused Mr. Patton’s death.
      The facts also do not allow Patton to avoid the need for an expert on the
basis of the “layman’s exception” for extremely obvious medical errors. The
proper diagnosis and response to a cardiac arrest suffered by a patient with a
complex medical history is not within the “obvious” knowledge of lay people. See
Sheffield v. Goodwin, 740 So. 2d 854, 856 (Miss. 1999).
      The judgment of the district court is AFFIRMED.




                                        2